Citation Nr: 9907118	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  98-05 161	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder. 



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to August 
1970, including service in the Republic of Vietnam from March 
to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of January 1998 from the 
Veterans Administration (VA) Medical and Regional Office 
Center (M&ROC) in Fort Harrison, Montana, which denied the 
veteran's claim for PTSD. 
.
The record shows that service connection for post-traumatic 
stress disorder (PTSD) was previously denied by rating 
decisions of September 1988, July 1991, and January 1997.  
Although the veteran was given appropriate written notice of 
those adverse determinations, he failed to initiate timely 
appeals, and those decisions became final after one year.  

In January 1997, the veteran filed VA Form 21-527, seeking a 
permanent and total disability rating for pension purposes 
based on multiple service-connected and nonservice-connected 
disabilities.  A VA general medical examination and 
specialist examinations were conducted in February and April 
1997.  Thereafter, a rating decision of January 1998 denied a 
rating in excess of 10 percent for residuals of fracture of 
the right little finger; denied a compensable rating for 
right ear hearing loss; and denied service connection for 
PTSD.  The issue of entitlement to a permanent and total 
disability rating for pension purposes was not addressed.  
The veteran filed a timely Notice of Disagreement taking 
issue with the denial of service connection for PTSD.

The Board notes that the rating decision of January 1998 did 
not deny the veteran's claim for PTSD on the ground that new 
and material evidence had not been presented, evidently 
assuming that the report of VA psychiatric examination in 
April 1997 constituted such new and material evidence.  
However, the Federal Court has held that before considering a 
previously adjudicated claim, the Board 


determine that new and material evidence has been presented 
or secured for the claim, making the RO determination in that 
regard irrelevant.  This should be done with findings of 
fact, conclusions of law, reasons and bases, and an order.  
Barnett v. Brown,  83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board has complied in this decision with the direction of the 
Federal Court.


FINDINGS OF FACT

1.  Rating decisions of September 1988, July 1991, and 
January 1997 denied entitlement to service connection for 
PTSD; those decisions were not appealed and each became final 
after one year. 

2.  In January 1997, the veteran filed a claim for permanent 
and total disability rating for pension purposes, and 
subsequent development of that claim included an April 1997 
VA psychiatric examination which yielded a diagnosis of PTSD. 

3.  The evidence submitted since the RO decision of January 
1997 contains evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has been submitted since the rating 
decision of January 1997, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998);  38 C.F.R. § 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  The January 1997 rating 
denial of service connection for PTSD was not appealed and 
has become final based upon the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991).  However, if new and material 
evidence is submitted, a previously denied claim must be 
reopened.  38 U.S.C.A. § 5108.  Therefore, the issue for 
appellate determination is whether the evidence received 
since the January 1997 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In denying service connection for PTSD in September 1988, the 
rating board, after noting that the veteran's occupational 
duties in Vietnam included that of a helicopter repairman, 
denied service connection for PTSD inasmuch as such disorder 
was not shown by the evidence of record.  Evidence in VA's 
possession in September 1988 included the veteran's service 
medical records, which are negative for any reference to 
PTSD.  Also of record in September 1988 was a report of a VA 
psychiatric examination conducted in July 1988 which 
reflects, in pertinent part, that "PTSD stressors were 
primarily absent in the veteran's conversation."  
Thereafter, in a July 1991 rating decision, the rating board, 
after observing that the veteran had submitted no evidence 
bearing on the existence of a stressor sufficient to support 
an assessment of PTSD, determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim for service connection for PTSD.  The January 
1997 denial of the veteran's claim for PTSD was based upon a 
finding that VA outpatient records showing complaints of 
depression, anxiety, nervousness, and insomnia "probably 
secondary to PTSD" in June and July 1995 made no reference 
to military service, Vietnam service or to any verified 
combat stressor.  The veteran's stressor letter of February 
1996 was considered not to present any verifiable stressor, 
as the veteran alleged that he could not remember names or 
dates, or the units of those killed, wounded, or injured, 
while the lay statement from his spouse addressed the 
veteran's difficulty sleeping, his use of medications, and 
her belief that his sleep disturbances were due to PTSD..  

Currently, the veteran asserts that he has PTSD due to 
multiple stressful incidents experienced while stationed in 
the Republic of Vietnam and that a report of VA psychiatric 
examination conducted in April 1997 constitutes evidence that 
is both new and material to that issue.  Evidence added to 
the record since the January 1997 decision includes a VA 
outpatient clinic entry dated in January 1997, a report of VA 
psychiatric examination of the veteran conducted in April 
1997, a March 1998 letter from a counselor Veteran's Outreach 
counselor, and a letter and documentation received from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  In the course of the April 1997 VA psychiatric 
examination, the veteran made reference to two incidents in 
Vietnam (delineated in the "Stressor" portion of the 
examination report) on which he predicated his claimed PTSD.  
The pertinent examination diagnosis was PTSD.

After reviewing the additional evidence presented since the 
January 1997 denial of the veteran's claim, the Board finds 
that the evidence added to the record since that decision is 
new and material.  The Board observes that while there was no 
competent evidence reflecting an assessment of PTSD based 
upon a verified stressor or upon objective clinical findings 
in VA's possession prior to the January 1997 rating decision, 
the report of the veteran's April 1997 VA psychiatric 
examination reflects that he has been diagnosed with PTSD and 
that, moreover, such assessment was made in accordance with 
criteria for diagnosing the same (see 61 Fed. Reg. 52, 695 
(1996)) which was not in effect at the time of either of the 
two above-cited rating denials of service connection for such 
disability.  The revised criteria (as contained in "DSM-
IV"), moreover, alter the requirements as to the sufficiency 
of a stressor to support a diagnosis of PTSD.  See Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997).  Given the foregoing, 
the Board finds that the report of the April 1997 VA 
psychiatric examination is, under the provisions of  
38 C.F.R. § 3.156(a), clearly "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  As such, this item of evidence is new and material 
and, therefore, the veteran's previously denied claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a) (1998).


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.


REMAND

In light of the Board's decision to reopen the veteran's 
claim for service connection for PTSD (and inasmuch as such 
claim, given the evidentiary context thereof, is well 
grounded, see Cohen, supra, at 137), the Board is of the 
view, in accordance with Winters v. West, No. 97-2180 (U.S. 
Vet. App. Feb. 17, 1999), that additional development, as 
specified below, is warranted.  

When the veteran was examined by VA in April 1997, he stated 
that he served in Vietnam for six months as a "door 
gunner."  He further alleged, as one of the stressors (as 
recorded by the VA examiner) upon which his claimed PTSD was 
predicated, that (1) while "driving" a vehicle on a rainy 
day in Vietnam it "slipped off the road" and struck some 
people who "were walking along the" road.  The veteran 
further related that, although he never "report[ed]" such 
vehicular accident, he continues to experience nightmares 
related to it.  As his other asserted stressor, contained in 
a letter received at the RO in April 1998, the veteran 
indicated that (2) while absent without leave for "one 
week", he was held against his will by "a drug dealer . . . 
in dancing."  He stated that the drug dealer had kidnapped 
him for reasons which included fear that the veteran would 
"turn [him] in."  Though he finally escaped, the veteran 
indicated that subsequently he assisted in "bust[ing]" the 
drug dealer, which was "something that . . bother[ed]" him 
to the present time.  The pertinent examination diagnosis was 
PTSD.  The Board notes that the record of disciplinary 
actions taken against the veteran during his five months of 
Vietnam service do not include any week-long period of the 
veteran's absence from duty while stationed in Vietnam  

When seen by Tony Rizzo, M.Ed., in March 1998, the veteran 
elaborated that his principal duties in Vietnam involved 
"driving a refueling truck" and, in a statement from the 
veteran received at the M&ROC in April 1998, he indicated 
that his kidnapping by the drug dealer in Vietnam occurred in 
the June-August 1970 time period.  The veteran's personnel 
and administrative records reflect that he was stationed in 
Vietnam from March 28 to August 23, 1970.  In correspondence 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), dated in September 1998, that facility 
indicated that while it could not confirm that the veteran 
"drove refueling trucks" in Vietnam or went out on medical 
evacuation (medivac) helicopters or witnessed the mutilation 
of enemy corpses, he was in fact a UH-1 helicopter repairman 
assigned to a transportation unit .  It was further stated 
that where veterans claim door gunner duty and personnel 
records do not reflect such assignments, additional 
information must be provided, including the circumstances 
under which the claimant served as a door gunner: emergency 
evacuation, daily duty, or part time between normal duties.  
Further, the veteran should state whether he received door 
gunner training either in Vietnam or in the United States; 
how frequently he performed door gunner duty; when did he fly 
such missions; how many such missions did he participate in; 
what type of missions were flown; whether he was awarded an 
air crew badge; and whether he earned any flying decorations, 
such as an Air Medal or Distinguished Flying Cross.  The 
Board finds that additional development is required to comply 
with the duty to assist.  

The Board also notes that the record does not reflect, nor 
does the veteran allege, that he was a participant in combat 
in service.  At the same time, the Board is fully cognizant 
of the veteran's above-enumerated assertions relative to two 
distinct claimed stressful experiences in Vietnam, to which 
he attributes his diagnosed PTSD.  However, in the absence of 
any evidence (as opposed to the veteran's mere assertions) 
that the above-enumerated stressful events did in fact 
transpire, it becomes incumbent on him, as a non-combat 
veteran, to provide "credible supporting evidence" from any 
source (such as a statement from a former service comrade) 
demonstrating that his claimed stressors in fact occurred.  
See Cohen, supra, at 142.  The Board is, therefore, of the 
view that the veteran should be accorded an opportunity to 
submit such verification before his claim for service 
connection for PTSD is further considered on appeal.

In addition, the RO failed to provide USASCRUR a copy of the 
veteran's stressor letters, received at the RO on April 10, 
1998, and containing addition information about his allegedly 
being held against his will by a drug dealer in dancing.  In 
that letter, the veteran alleges that he was referred for 
psychiatric evaluation; that transfer to another unit was 
recommended; and that such transfer was never accomplished.  
In fact, his service medical and personnel records show that 
he was arrested on June 10, 1970, for failure to report.  He 
was again arrested on June 16, 1970, and charged with (1) 
disobeying a written order by being off post without a proper 
pass and (2) having in his possession five (5) tablets of a 
dangerous drug: Binoctal.  There were no charges of being 
absent for a week, and no reference to claims of being held 
involuntarily.  The veteran was referred administratively for 
a psychiatric evaluation which was performed on June 18, 1970 
and which showed a diagnosis of Situational Anxiety Reaction, 
moderate, manifested by nervousness and loss of appetite, 
feelings of confinement in his unit.  Stress: moderate, 
cannot cope with "NCO harassment" stemming from the belief 
that he is a drug abuser.  It was recommended that he be 
transferred to another unit, and that was accomplished on 
July 24, 1970, when he was transferred to the 142nd 
Transportation Company as a helicopter repairmen.  

While assigned to the 142nd Transportation Company, the 
veteran's his conduct and efficiency were unsatisfactory, and 
he was again referred for psychiatric examination on August 
10, 1970.  That psychiatric evaluation showed a diagnosis of 
passive-aggressive personality; moderate drug user; 
manifested by nervousness and loss of appetite and some anti-
social feelings.  Moderate stress; cannot tolerate any 
pressure from superiors.  Mild predisposition: immature and 
has trouble tolerating authority; minimal impairment.  Line 
of Duty: No.  Existed prior to service: Yes.  It was further 
noted that the veteran was previously seen in June; that he 
had begun to use drugs moderately; and that he refused to 
cooperate with superiors.  The veteran was returned to the 
United States on August 23, 1970, and administratively 
discharged the following day.  

The RO should ask USASCRUR to provide any possible 
verification of the veteran's claims of involuntary detention 
by a drug dealer in dancing and of service as a door gunner 
while serving in the Republic of Vietnam between March 28, 
1970 and August 23, 1970.

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  No. 97-78 (U.S. Vet. App. June 
26, 1998)

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Accordingly, the case is REMANDED for the following:

1.  As the veteran has claimed door 
gunner duty on his VA psychiatric 
examination in April 1997, and his 
personnel records do not reflect such 
assignments, additional information 
should be obtained from the claimant, 
including the circumstances under which 
he served as a door gunner: emergency 
evacuation, daily duty, or part time 
between normal duties.  Further, he 
should be asked to state whether he 
received door gunner training either in 
Vietnam or in the United States; how 
frequently he performed door gunner duty; 
when did he fly such missions; how many 
such missions did he participate in; what 
type of missions were flown; whether he 
was awarded an air crew badge; and 
whether he earned any flying decorations, 
such as an Air Medal or Distinguished 
Flying Cross.  The veteran should be 
informed in writing that failure to 
provide the requested information may 
adversely affect the outcome of his 
claim.

2.  Thereafter, the RO should provide 
complete copies of the two stressor 
letters received at the RO in April 1998; 
as well as any and all information 
provided by the veteran in his response 
to the above inquiry regarding the facts 
and circumstances of his assignment as a 
door gunner during his service in the 
Republic of Vietnam, together with 
legible copies of the veteran's 
DD Form 214, and his complete service 
personnel and administrative records, 
should be forwarded to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, for verification of the 
stressor stories and door gunner 
assertions.  USASCRUR should further be 
asked to provide any available 
verification of the veteran's involuntary 
detention by a drug dealer; his service 
as a door gunner while in Vietnam; and 
any unit histories, casualty reports, 
morning reports, or chronologies in its 
possession pertaining to casualties in 
the 142nd Transport Company, during the 
period from July 24, 1970 to August 23, 
1970.  If USASCRUR requests additional or 
clarifying information, all such 
information should be promptly obtained 
by the RO and provided, in compliance 
with the duty to assist.  However, 
USASCRUR should be advised that the 
veteran asserts the inability to recall 
names, dates, and units of persons 
killed, wounded, or injured.  

3.  The M&ROC should inform the veteran 
of his obligation relative to the 
stressors enumerated in his April 1997 VA 
psychiatric examination (i.e., that 
pertaining to the vehicle accident in 
Vietnam as well as that pertaining to his 
having been kidnapped by a drug dealer in 
DaNang, South Vietnam), to submit to the 
M&ROC "credible supporting evidence", 
such as a statement from a former service 
comrade, demonstrating that these 
stressors actually occurred.  The veteran 
should be informed that failure to 
respond to this request may adversely 
impact the resolution of his claim.  
Further, the veteran may elect to allege 
additional stressor(s).

4.  If, and only if, the above-requested 
development results in confirmation of 
either of the two above-enumerated 
stressors claimed by the veteran when 
examined by VA in April 1997 (i.e., items 
(1 )and (2)), no further examination of 
the veteran or other development of the 
evidence is required.  However, if the 
above-addressed development results in 
confirmation of a stressor other than 
those enumerated as items (1) and (2) 
above claimed by the veteran when 
examined by VA in April 1997, the M&ROC 
should then schedule a further 
examination of the veteran, as described 
below, for the purpose of determining 
whether such stressor(s) alone is(are) 
sufficient to account for a diagnosis of 
any ascertained PTSD.

5.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a panel of two board certified 
psychiatrists who are qualified to 
evaluate and diagnose PTSD and who have 
not previously examined or treated the 
veteran.  The claims file and a complete 
copy of the Remand portion of this order 
must be made available to and be reviewed 
by the examiners prior to their 
examinations.  The examinations are to be 
conducted in accordance with the 
diagnostic procedures outlined in the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), and all appropriate psychiatric 
studies and comprehensive psychological 
testing are to be performed.  The 
examiners should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found to be 
present, and reconcile conflicting 
diagnoses.  

In determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiners are hereby notified that 
only the verified history detailed in the 
report provided by the USASCRUR, the 
service medical, personnel and 
administrative records, or specifically 
verified by the RO, may be relied upon.  
If the examiners believe that PTSD is the 
appropriate diagnosis, he or she must 
specify the evidence relied upon to 
determine the existence of the stressors 
and specifically identify which 
stressor(s) detailed in the USASCRUR 
report; the service medical, personnel 
and administrative records; or verified 
by the RO is (are) responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric report requested herein to 
verify that the examiners reviewed the 
medical history contained in the claims 
folder, and that any diagnosis of PTSD 
was based on the verified record history 
provided by USASCRUR; the service 
medical, personnel and administrative 
records; and/or verified by the RO.  If 
the examiners, or either of them, relied 
upon a history which was not verified, 
that examination report must be returned 
as inadequate for rating purposes.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD, related to 
service, based on an examination which 
relied upon an unverified history is 
inadequate.  If any development is 
incomplete, or if any requested opinions 
are not provided, or if the report(s) of 
VA examinations do not affirmatively 
reflect that the examiners have reviewed 
the veteran's claims file, such 
examination report(s) is/are inadequate 
and appropriate corrective action should 
be implemented prior to returning the 
case to the Board.

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for PTSD on a de novo 
basis, in light of the additional 
evidence obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	FRANK   L.   CHRISTIAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997). 

- 3 -


